Citation Nr: 1823737	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  RO jurisdiction has subsequently transferred to Winstom-Salem, North Carolina.

The Veteran testified before the undersigned at a January 2018 Board video conference hearing.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's claimed basal cell carcinoma residuals were not incurred in or as the result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor the representative has raised issue with VA's discharge of its duties to notify or assist since return of this case to the Board.  Consequently, the Board need not address such matters here.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  VA may also grant service connection for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days during a war period, there is a presumption of service connection for enumerated "chronic diseases", such as malignant tumors, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided that rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Here, the Veteran's DD-214 indicates that he is a recipient of the Vietnam Campaign Medal and Vietnam Service Medal.  Thus, the Veteran served in the Republic of Vietnam during the appropriate timeframe and Agent Orange exposure is presumed.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ultimately, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

III. Analysis.

The Veteran contends that he suffered from basal cell carcinoma due to service.  The Veteran specifically contends that such basal cell carcinoma resulted from his presumed Agent Orange exposure.  For reasons set forth below, the Board finds that the Veteran's basal cell carcinoma does not warrant service connection.

While the Veteran originally submitted a claim for "soft tissue sarcoma," which is one of the listed diseases subject to presumptive service connection in the event of herbicide agent exposure, the Board notes that medical records pertaining to the Veteran's claim on appeal list the Veteran's diagnosis as "basal cell carcinoma," which is not a disease subject to presumptive service connection due to herbicide agent exposure.  Nevertheless, the Board must analyze whether service connection for basal cell carcinoma may be established on a separate basis, be it direct or otherwise.

As a preliminary matter, the record fails to establish the existence of a current disability during the pendency of the appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability).  The Veteran submitted his claim in June 2012.  Private treatment records document several excisions of basal cell carcinomas through April 2012.  See November 2012 Medical Treatment Record - Non-Government Facility.  When queried by his representative as to whether he "currently [has] carcinoma," the Veteran responded that, "a surgery repaired it."  January 2018 Board Hearing Transcript at 4.  The undersigned asked whether there were any residuals of treatment of basal cell carcinoma, to which the Veteran noted "a slight scar."  However, the Veteran made no contention as to whether the scar resulted in any disability.  The undersigned then queried the Veteran as to what benefit was sought on appeal, to which the Veteran responded, "one-time payment to reimburse me for the expenses. . . ."  Id. at 5.  The undersigned informed the Veteran that service connection disability payments compensate veterans for the disabling effects of current diseases or injuries that were incurred in active service, and are not allocated solely for reimbursement of medical expenses.  Id. at 6.

Nevertheless, even when assuming the Veteran has sufficiently alleged or demonstrated a current disability at some point from the date of his claim, the Board finds the evidence fails to establish basal cell carcinoma to be related to service.  Private treatment records note, "A many year [history] of unprotected sun exposure" but are silent as to whether basal cell carcinoma resulted from the Veteran's Agent Orange exposure or active service.  November 2012 Medical Treatment Record - Non-Government Facility at 1.  A July 2013 VA examination report reflects the following medical opinion as to the etiology of the Veteran's basal cell carcinoma:

The basal cell carcinoma and actinic keratosis is less likely as not caused by or result of service. . . .The Veteran was in Vietnam 1 year with no skin issues until 36 years after service.  Actinic keratosis and basal cell skin cancer are caused by sun damage and aging.  The preponderance of the medical evidence on agent orange does not support this claim.  His skin conditions are most likely caused by years of unprotected sun exposure as was stated by specialist.

The July 2013 VA examiner's opinion against a causal relationship between basal cell carcinoma and service - rendered by a competent medical professional and predicated upon a review of the Veteran's medical history and claim file - must be afforded greater probative weight than the Veteran's lay contention that his basal cell carcinoma was caused by service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469-79 (1994).  The Board notes that at the January 2018 Board hearing, the undersigned held the record open to allow the Veteran to obtain and submit a contrary medical opinion as to the etiology of his basal cell carcinoma.  To date, the Board has received no such evidence.

Service treatment records contain no diagnoses of basal cell carcinoma or malignant skin tumors.  The Veteran's December 1969 separation examination physician summary reflects, "No significant medical problems while on active duty."  The record further lacks any diagnosis of malignant skin tumors in service or within a one year period from the last day of active service to allow consideration of presumptive service connection for chronic disease.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for the residuals of basal cell carcinoma.  The evidence does not establish that the Veteran suffers from currently diagnosed basal cell carcinoma; rather, he asserts that the basal cell carcinoma was surgically removed, leaving a slight scar without any disabling effects.  To the extent basal cell carcinoma residuals presently exist, the Board reiterates that he record fails to demonstrate circumstances that would warrant presumptive service connection under any other applicable theory; and the Veteran has failed to submit evidence to outweigh the competent July 2013 VA examination report attributing the Veteran's basal cell carcinoma to factors outside of service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


